EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2020-0000988, filed on 2020/03/01.

Allowable Subject Matter

3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

JEON et al. (US PGPub./Pat. 20190393291) teach a display device includes a substrate; an active pattern disposed on the substrate; a first insulating layer; a first conductive layer disposed on the first insulating layer and having a driving gate 

Lee et al. (US PGPub./Pat. 20160322450) teach an organic light-emitting diode display is disclosed.  In one aspect, the display includes a substrate, a scan line formed over the substrate and configured to provide a scan signal, and a data line crossing the scan line and configured to provide a data voltage. A driving voltage line crosses the scan line and is configured to provide a driving voltage. The display also includes a switching transistor electrically connected to the scan line and the data line and a driving transistor electrically connected to the switching transistor and including a driving gate electrode, a driving source electrode, and a driving drain electrode. The display further includes a storage capacitor including a first storage electrode formed over the driving transistor and the driving gate electrode as a second storage electrode. The second storage electrode overlaps the first storage electrode in the depth dimension and extends from the driving voltage line.



“…a gate electrode of the third transistor disposed on the third gate insulating layer, and overlapping the channel of the third transistor…
… a hydrogen concentration of the first interlayer insulating layer, the third gate insulating layer, and the second interlayer insulating layer is lower than a hydrogen concentration of the first gate insulating layer and the second gate insulating layer, and
the first electrode and the second electrode of the second transistor of the oxide semiconductor, the first electrode and the second electrode of the third transistor, and the second electrode of the boost capacitor are doped with at least one selected from the group consisting of boron, phosphorus, argon, xenon, and krypton.” (Claim 1; Claim 15 is similar),

“…a driving transistor electrically connected between the driving voltage line and the light emitting diode;
a second transistor electrically connected between a first electrode of the driving transistor electrically connected to the driving voltage line and a data line for applying a data voltage;
a third transistor electrically connected between a second electrode of the driving transistor electrically connected to the light emitting diode and a gate electrode of the driving transistor;
a fourth transistor electrically connected between the gate electrode of the driving transistor and a first initialization voltage line for applying a first initialization voltage;
a storage capacitor electrically connected between the driving voltage line and the gate electrode of the driving transistor; and
a boost capacitor electrically connected between a gate electrode of the second transistor and the gate electrode of the driving transistor.” (Claim 9),

in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704.  The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINH TANG. LAM
Examiner
Art Unit 2628



/VINH T LAM/Primary Examiner, Art Unit 2628